Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 OR 15(d) of The Securities Exchange Act of 1934 Date of Report (Date of earliest event reported) March 6, 2009 CHINO COMMERCIAL BANCORP (Exact name of registrant as specified in its charter) CA 000-52098 20-4797048 (State of incorporation) (Commission File Number) (IRS Employer Identification No.) 14345 Pipeline Avenue Chino, California Address of Principal Executive Offices Zip Code (909) 393-8880 Registrants telephone number, including area code Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the follow provisions: ¨ Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) ¨ Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) ¨ Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) ¨ Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 2.02 Results of Operations and Financial Condition On March 6, 2009 the Registrant issued a press release, a copy of which is attached hereto as Exhibit 99.1 and is incorporated herein by reference. Exhibit 99.1. Press release dated March 6, 2009 FOR IMMEDIATE RELEASE Date: March 6, 2009 Contact : Dann H. Bowman Title : President and Chief Executive Officer Phone : (909) 393-8880 OTCBB Symbol: CCBC CHINO COMMERCIAL BANCORP ANNOUNCES RESIGNATION OF DIRECTOR CHINO, CA  Dann H. Bowman, President & CEO of Chino Commercial Bancorp and its wholly-owned subsidiary, Chino Commercial Bank, N.A., today announced that the Board of Directors of Chino Commercial Bancorp has accepted the resignation of Pollyana Franks from the Board of Directors, effective February 19, 2009. Pollyanas resignation is pursuant to her relocation to another state. The Board expressed it appreciation for Pollys many years of service to the company, and wish her well. SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned, hereunto duly authorized. Dated: March 6, 2009 By: /s/ Dann H. Bowman Dann H. Bowman President and Chief Executive Officer (Officer authorized to sign on behalf of registrant)
